Citation Nr: 0126902	
Decision Date: 11/30/01    Archive Date: 12/03/01

DOCKET NO.  00-07 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to an evaluation in excess of 10 percent for 
service-connected post-traumatic stress disorder (PTSD) prior 
to November 7, 1996.

3.  Entitlement to an evaluation in excess of 10 percent for 
service-connected PTSD from November 7, 1996.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel

INTRODUCTION

The veteran had active military service from May 1956 to 
April 1959.

This appeal to the Board of Veterans' Appeals (Board) stems 
from a September 1998 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Manila, 
Philippines.  The RO denied service connection for 
hypertension.  Additionally, the RO granted service 
connection for PTSD and assigned a 10 percent evaluation, 
effective September 30, 1994.  The RO identified September 
30, 1994, as the date of receipt of the claim for benefits 
which were the subjects of the rating decision.

A hearing was held in June 2001 at the RO before the 
undersigned Member of the Board.  A transcript of the hearing 
is of record.

Inasmuch as the appeal involving PTSD is from an original 
award, the Board has framed that issue as shown on the title 
page of this decision.  See Fenderson v. West, 12 Vet. App. 
119 (1999) (appeals from original awards are not construed as 
claims for increased ratings).


FINDINGS OF FACT

1. The veteran is not shown by competent medical evidence to 
have hypertension as a result of military service.

2.  For the period from September 30, 1994 to November 6, 
1996, the evidence demonstrates that the veteran's service-
connected PTSD resulted in mild social and industrial 
impairment.

 3.  For the period on and after November 7, 1996, the 
veteran's service connected PTSD was productive of 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred during the veteran's active 
service, nor may it be presumed that it was manifested to a 
compensable degree within one year of active service.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 1991 & 
Supp. 2001); Pub. L. No. 106-475, 114 Stat. 2096, 2098-99 
(2000); 38 C.F.R. §§ 3.303 3.307, 3.309 (2001).

2.  From September 30, 1994 to November 6, 1996, the criteria 
for a rating in excess of 10 percent for PTSD were not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.125, 
4.130, 4.132, Diagnostic Code 9411 (1996).

3.  From November 7, 1996, the criteria for a rating in 
excess of 10 percent for PTSD have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.125, 4.130, 4.132, 
Diagnostic Code 9411 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

In September 1994, the veteran submitted copies of service 
personnel records and two medical certificates from Antonio 
L. Villanueva, M.D.  A treatment note dated in September 1994 
indicates that the veteran had presented suffering from 
essential hypertension with a blood pressure of 200/100, with 
severe dizziness, nausea and vomiting, persistent headache, 
chest and back pains affecting the lumbar region, cardiac 
distress, insomnia, avitaminosis, post traumatic stress, a 
urinary tract infection, and rheumatoid arthritis of both 
knee joints.  A medical certificate also dated in September 
1994 states that the veteran had been treated by Dr. 
Villanueva from February 1960 to April 1961, and restated the 
findings listed in the document described above.  

Filed with these documents is a copy of a memorandum for file 
discussing the credibility of Dr. Villanueva's evidence.  In 
the memorandum, the RO indicated that Dr. Vallanueva had 
appeared two times as a witness for veterans, and that on 
both occasions he produced yearly diaries containing entries 
showing purported treatment for claimed disabilities.  The RO 
took note of a journal entry for March 1944 indicating that 
the veteran in question had been treated for PTSD.  Dr. 
Vallanueva testified under oath that the entries in his log 
were made on the dates specified.  The RO noted that war 
related illnesses had been identified by different names over 
the years, but that the term "post-traumatic stress 
disorder" was not in use during 1944 or for many years 
thereafter.  The RO concluded that doubt had been cast on any 
assertions made by Dr. Villanueva in support of a veteran's 
claim.

The veteran submitted a VA Form 21-526, Veteran's Application 
for Compensation or Pension, in April 1995.   Therein, he 
asserted that service connection for hypertension and PTSD 
were warranted, and indicated that Doctors Villanueva and 
Farnacio had treated him.

In June 1995, the RO wrote to the veteran and informed him 
that further evidence was needed in support of his claim for 
PTSD.  It provided the veteran with a form and instructed him 
to give a detailed description of the stressful events 
leading to his claimed PTSD.  The RO also requested copies of 
citations relating to any combat related decorations and 
awards the veteran might have received, as well as 
information relating to any treatment the veteran had 
received for PTSD.  

In response, the veteran submitted June 1995 laboratory 
reports which indicate that tests were requested by Dr. 
Vallanueva.  The tests are relevant to neither the claim for 
PTSD nor for hypertension.  The veteran also submitted 
statements maintaining that his various claimed disabilities 
were incurred during his active service and providing 
information concerning his claimed in-service stressors.

Service medical records obtained pursuant to the veteran's 
claim are silent with regard to complaints of or treatment 
for hypertension.  His blood pressure during his service 
entrance examination was measured at 124/76, and on 
separation it was measured at 115/70.

The veteran submitted to a VA general medical examination in 
October 1996.  He complained of chest pain and headaches.  
His blood pressure was 186/120 sitting, 160/94 recumbent, and 
170/94 standing.  Diagnosis was essential hypertension.  

A VA psychiatric examination was also conducted in October 
1996.  The veteran complained of chest and back pains and 
reported that he had little appetite.  He indicated that he 
did not sleep well and worried about how to feed his family.  
He stated that he was irritable and easily angered, and that 
he did not leave his house often.  On mental status 
examination, the veteran was talkative with some eye contact, 
and was appropriately dressed.  He spoke fluent Filipino 
interspersed with English.  His mood was sad and he appeared 
worried.  No psychotic features were detected, and the 
veteran denied paranoia and persecutory thoughts.  The 
veteran endorsed feelings of isolation and withdrawal.  He 
stated that he stayed at home to avoid seeing policemen who 
reminded him of his experiences in service.  He indicated 
that he was also troubled by the state of his health.  No 
gross memory or orientation deficits were detected.  The 
veteran responded relevantly and coherently, and his judgment 
and insight were deemed to be fair.  Diagnosis was PTSD, and 
the veteran's Global Assessment of Functioning (GAF) was 
assessed as 60-70.

In November 1996, the RO wrote to the veteran regarding his 
claim for hypertension and various other disorders.  It 
instructed the veteran concerning the evidence necessary to 
substantiate his claim, and requested that he provide 
evidence of treatment since his discharge from service.  The 
RO emphasized that evidence of treatment within the first few 
years after service would be most beneficial.  The veteran 
was informed that the RO would, at his request, attempt to 
obtain medical records on his behalf.

In January 1997, the RO received from the veteran a statement 
of his claimed stressors and copies of medical records.  A 
September 1982 referral letter from Edilberto R. Farnacio, 
M.D. to Eduardo T. Maaba, M.D. states that the veteran "was 
seen and examined by the undersigned as per consultation 
since 1959 to present."  Dr. Farnacio stated that the 
veteran "has moderate to severe hypertension" for which he 
was receiving medication.  He indicated that he was referring 
the veteran due to episodes of nervous attacks.  A 
psychological report from Dr. Maaba indicated that the 
veteran first presented himself to the outpatient service of 
the National Center for Mental Health in December 1996.  An 
extensive history was taken, but no mention of the veteran's 
physical disorders was made.  The veteran reported that he 
experienced anxiety, tension, restlessness and confusion when 
confronted with situations which reminded him of events which 
occurred in service.  The examiner noted that the veteran's 
affect was appropriate and his orientation was within normal 
limits.  He also noted lapses in memory and judgment.  The 
examiner reported that testing revealed severe depression 
associated with anxiety, agitation and fear of losing 
control.  This, the examiner stated, resulted in confusion, 
forgetfulness, and difficulties in concentration and 
attention.  The veteran's tendency to isolate himself from 
others was noted.  The diagnosis was PTSD.

The veteran was afforded a further VA psychiatric examination 
in June 1997.  He reported being withdrawn and isolated and 
indicated that he might cry for periods of days to a week.  
The veteran related well with the examiner and had good eye 
contact.  His speech was coherent, articulate and relevant.  
His mood was "a bit" low and his affect was full and 
appropriate to the content of his speech.  There were no 
perceptual disturbances or delusions.  The veteran reported 
being "always haunted" by his experiences in the past and 
indicated his regret at being unable to cope with his 
nervousness.  Diagnosis was PTSD, and the veteran's GAF score 
was assessed again at 60-70.

By a rating decision dated in September 1998, the RO 
determined that service connection was not warranted for 
hypertension, and granted service connection for PTSD with a 
disability evaluation of 10 percent.  

Various statements received by the RO subsequent to the 
September 1998 rating decision contend that the veteran's 
physical ailments were incurred during service.  They also 
reiterate the veteran's previous statement of his in-service 
stressors.

The veteran appeared before the undersigned Member of the 
Board in June 2001. He testified that hypertension had been 
discovered during his time in service, but that he was not 
afforded treatment at that time because the discovery was 
made during an epidemic in 1957.  He also stated that he had 
received treatment for hypertension from Dr. Farnacio since 
1959, and that no one else had rendered treatment for his 
hypertension since he had been released from service.  With 
respect to his PTSD, the veteran indicated he still felt 
disturbed by uniformed men and tended to isolate himself.  He 
stated that he lived in a small town and  had no close 
friends.  He reported that he experienced sleep disturbances 
and had nightmares.  He testified that his sole support was 
his VA compensation, and that the main problem was that he 
did not receive enough money.  

II.  Veterans Claims Assistance Act of 2000

During the pendency of the appellant's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law. Regulations 
implementing the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)), were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326).  The VCAA and the implementing regulations pertinent 
to the issues on appeal are liberalizing and are therefore 
applicable to the issues on appeal.  See Karnas v. Derwinski, 
1 Vet.App. 308, 312-13 (1991).

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The record reflects that the veteran has been informed of the 
requirements for establishing entitlement to the benefits 
sought on appeal.  In addition, he has been informed of the 
information needed from him to substantiate his claims. 
Specifically, he has been requested to provide information 
and authorization needed to obtain any pertinent treatment 
records.  Although the veteran reportedly has received 
treatment for his hypertension from private physicians, when 
requested to do so, the veteran failed to provide the 
information for the RO to obtain the records of such 
treatment.  Moreover, he has been afforded VA general and 
psychiatric examinations.

III.  Analysis

A.  Entitlement to Service Connection for Hypertension

Service connection may be established for disability 
resulting from injury or disease incurred in service. 38 
U.S.C.A. § 1110, 1131 (West 1991).  Present disability 
resulting from disease or injury in service is required to 
establish entitlement to service connection.  Degmetich v. 
Brown, 104 F. 3d 1328 (Fed. Cir. 1997).  To establish service 
connection for a disability, there must be competent evidence 
of a current disability (medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(b) (1999); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Service incurrence of hypertension may be presumed under 
certain circumstances if it is manifested to a compensable 
degree within a year of the veteran's discharge from active 
service. 38 U.S.C.A. §§ 1101, 1112, 1137 (West 1991); 38 
C.F.R. §§ 3.307, 3.309 (2000).

In rendering its decision, the Board must account for 
evidence which it finds to be persuasive and unpersuasive, 
and provide reasoned analysis for accepting or rejecting 
evidence submitted by and on behalf of the claimant.  See 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  For the Board to 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet.App. 518 (1996), 
citing Gilbert, at 54.  It is the task of the Board to assess 
the credibility and probative value of the evidence and 
render its decision.  See Evans v. West, 12 Vet.App. 518 
(1998).  When there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); Pub. L. No. 106-475, § 4, 
114 Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C.A. § 5107(b)).

In this case, the veteran contends that he was diagnosed with 
hypertension in service.  However, his service medical 
records, as discussed above, do not substantiate that 
argument.  

The veteran has also submitted documents which purport to 
demonstrate that he was treated for hypertension as early as 
1959.  The September 1982 letter from Dr. Farnacio discussed 
above states that the veteran received treatment from that 
physician starting in 1959.  Although Dr. Farnacio relates 
the veteran's various ailments and states that the veteran 
has moderate to severe hypertension for which medication is 
currently prescribed, he does not clearly state that the 
veteran has been treated since 1959 for hypertension 
specifically.  In fact, he appears to be speaking in the 
present tense in his discussion of the veteran's hypertension 
and does not provide the veteran's history regarding that 
disorder.  With regard to the letter and medical certificate 
provided by Dr. Villanueva, both dated in September 1994, the 
Board notes that although the medical certificate states that 
the veteran has received treatment from Dr. Villanueva since 
February 1960, the language used to describe the physician's 
findings is virtually identical to that contained in his 
letter which describes the veteran's present state of health.  
Both accounts appear to be reflective of the veteran's status 
as of September 1994.  The Board also notes the RO's 
memorandum described above, which casts doubt on the 
credibility of 
evidence submitted by Dr. Villanueva on behalf of any 
veteran.  In sum, the Board finds that the statements of both 
physicians speak to the veteran's condition as of the date 
they were written.  Neither provides a sufficient history 
pertaining to the veteran's hypertension to allow the 
conclusion that the veteran has been treated for that 
disorder since 1959 or 1960, or that hypertension was present 
and manifested to the requisite degree within one year of 
service.

The Board also notes that although the veteran was advised in 
November 1996 that additional medical evidence was required 
to substantiate his claim, the veteran failed to provide 
either the evidence or the information necessary to obtain 
any such evidence.

The preponderance of the evidence is against the claim for 
service connection for hypertension.  Therefore, the Board 
concludes that service connection for hypertension is not 
warranted.

B.  Entitlement to an Increased Evaluation for PTSD

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole-recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  These requirements for 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decisions based on a single, incomplete or inaccurate report 
and to enable the VA to make a more precise evaluation of the 
level of the disability and of any changes in the condition.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Moreover, 
the VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.

At the outset, the Board notes that the criteria used to 
determine the extent to which psychiatric disorders are 
considered disabling were changed, effective November 7, 
1996.  To that extent, the record shows that the veteran has 
had notice of the old and new criteria for evaluating PTSD.

In determining which version of the regulations to apply to 
the facts of this case, the Board notes that the U.S. Court 
of Appeals for Veterans Claims (Court) has held that where 
the law or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
permitted the Secretary of Veterans Affairs (Secretary) to do 
otherwise and the Secretary did so.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).  In this instance, neither 
Congress nor the Secretary has directed which regulations are 
to be applied under the circumstances of this case.  The 
version most favorable to the appellant will therefore be 
considered.  However, pursuant to 38 U.S.C.A. § 5110(g), the 
Board observes that for any date prior to November 7, 1996, 
the VA cannot apply the revised mental disorder rating 
schedule.  The Board must therefore evaluate the veteran's 
PTSD for the period on and after November 7, 1996, under both 
the old and current regulations to determine whether he is 
entitled to an increased evaluation under either set of 
criteria.  VAOPGCPREC 3-00, at 5 
(Apr. 10, 2000).  This is consistent with longstanding 
statutory law, to the effect that an increase in benefits 
cannot be awarded earlier that the effective date of the 
change in law pursuant to which the award was made.  See 38 
U.S.C.A. § 5110(g).

i. Increased Rating for the Period prior to November 7, 1996

Under the criteria in effect at the time the veteran 
submitted his claim for PTSD, the principle of social and 
industrial inadaptability, the basic criterion for rating 
disability from the mental disorders, contemplated those 
abnormalities of conduct, judgment, and emotional reactions 
which produce impairment of earning capacity.  38 C.F.R. § 
4.129 (1996).  The severity of disability was to be based 
upon actual symptomatology, as it affected social and 
industrial adaptability.  

Under the "old" regulations pertaining to psychiatric 
disabilities in effect prior to November 7, 1996, a 10 
percent rating was assigned for PTSD when there was emotional 
tension or other evidence of anxiety productive of mild 
social and industrial impairment.  A 30 percent rating was 
assigned when there was definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people, and the psychoneurotic symptoms resulted in such 
a reduction in initiative, flexibility, efficiency, and 
reliability levels as to produce definite industrial 
impairment.  38 C.F.R. Part 4, Diagnostic Code 9411 (1996).

As noted above, when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 1991); 38 
C.F.R. §§ 3.102, 4.3.  The rule regarding benefit of 
reasonable doubt does not apply, in this case, to the period 
prior to November 7, 1996, because the preponderance of 
evidence is unfavorable to the claim.

The medical evidence of record for the period between 
September 30, 1994 (date of receipt of the veteran's claim) 
and November 7, 1996 (the effective date of the new rating 
criteria for evaluating mental disorders) consists of a 
letter from Dr. Farnacio indicating that the veteran suffered 
from nervous attacks characterized by frequent crying, 
anxiety attacks and isolation.  Dr. Farnacio offered no 
clinical findings or diagnoses related to the veteran's 
symptoms.  Also of record for this period is the report of a 
VA psychiatric examination conducted in October 1996, during 
which the veteran was found to have a sad mood and admitted 
to isolation and withdrawal.  He also indicated that relating 
his experiences in service resulted in anxiety.  However, he 
denied paranoia and persecutory thoughts, and no gross memory 
or orientation deficit was found.  The veteran responded 
relevantly and coherently, and his judgment and insight were 
found to be fair.  The clinical findings associated 
with this period lead the Board to conclude that the 
veteran's symptoms were productive of no more than mild 
social and industrial impairment. 

In view of the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim of 
entitlement to a disability rating in excess of 10 percent 
for the period prior to November 7, 1996.

ii.  Increased Evaluation for the Period on and after 
November 7, 1996

When evaluating a mental disorder under the criteria 
currently in place, the rating agency shall consider the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission. The rating agency 
shall assign an evaluation based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  When 
evaluating the level of disability from a mental disorder, 
the rating agency will consider the extent of social 
impairment, but shall not assign an evaluation solely on the 
basis of social impairment.  38 C.F.R. § 4.126 (as in effect 
from November 7, 1996).

The "new" regulations pertaining to rating psychiatric 
disabilities, in effect as of November 7, 1996, allow for a 
10 percent evaluation where there are social and occupational 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress.  A 30 percent 
disability evaluation is warranted when there is evidence of 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, and recent events).

The evidence of record for the period after November 7, 1996 
includes the report of psychiatric examination from Dr. Maaba 
received in January 1997 and the report of a VA examination 
conducted in June 1997.  Dr. Maaba's report indicated that 
the veteran's affect was appropriate and his orientation was 
within normal limits.  Lapses in memory and judgment were 
detected, and the examiner reported severe depression 
associated with anxiety and agitation.  The veteran's 
tendency to isolate himself was noted.  The June 1997 VA 
examination report shows that the veteran related well and 
had good eye contact.  His speech was coherent, articulate 
and relevant.  Although his mood was somewhat low, the 
examiner found that the veteran's affect was full and 
appropriate to the content of his speech.  Although the 
veteran reported and the examiners found depression and 
anxiety, there is no evidence that the veteran suffers from 
panic attacks or that his general functioning is less than 
satisfactory.  While Dr. Maaba reported lapses in memory, two 
VA examinations made no such findings.  Further, the veteran 
testified to no more than sleep disturbances and anxiety at 
his hearing.  In fact, his testimony with regard to his PTSD 
highlights not the symptoms of his disorder so much as his 
belief that the amount of his compensation is inadequate.

As required by law, the Board must also evaluate the 
veteran's PTSD under the criteria that were in effect prior 
to November 7, 1996.  In doing so, the Board concludes that, 
for the period from November 7, 1996 to the present, an 
evaluation in excess of 10 percent is not warranted.  Under 
the old diagnostic criteria, a disability rating of 30 
percent required definite impairment in the ability to 
maintain effective and wholesome relationships with people, 
resulting in reduction in initiative, flexibility, efficiency 
and reliability levels as to produce definite industrial 
impairment.  In the instant case, the Board notes findings 
that the veteran tends to isolate himself and that he suffers 
from anxiety and depression.  However, based on a review of 
the entire record, the Board finds these symptoms to be 
productive of no more than mild social and industrial 
impairment.  



As noted, when there is an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 1991); 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to 
be codified as amended at 38 U.S.C.A. § 5107(b)); 38 C.F.R. 
§§ 3.102, 4.3.  The rule regarding benefit of reasonable 
doubt does not apply to the period on and after November 7, 
1996, in this case, because the preponderance of evidence is 
unfavorable to the claim

In view of the foregoing, the Board concludes that a 
disability rating in excess of 10 percent for PTSD is not 
warranted for the period on and after November 7, 1996, 
effective from September 30, 1994, the date from which 
service connection was granted.   

Consideration has been given to the assignment of staged 
ratings; however, at no time during the period in question 
has the disability warranted a rating greater than the 
assigned rating.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The Board has also considered whether there is an issue 
presented in this case as to the possible assignment of a 
higher evaluation on an extra-schedular basis, under 38 
C.F.R. § 3.321(b)(1).  However, the basis for an extra-
schedular evaluation has not been shown, as the record does 
not demonstrate, nor has the veteran advanced contentions 
indicative of periods of hospitalization or a marked 
interference with employment.  Thus, the veteran's disability 
does not pose such an unusual disability picture as to render 
impractical the application of the regular schedular 
standards.


REMAND

As noted above, the RO, in September 1998, granted service 
connection for PTSD and assigned a 10 percent rating, 
effective from September 30, 1994.  In August 1999, the 
veteran, in essence, expressed disagreement with the 
effective date for the 

award of service connection and compensation for PTSD.  The 
veteran argued that his award of service connection and 
compensation for PTSD should be effective from the date of 
his discharge from service.  The Board construes the 
veteran's August 1999 statement as a timely notice of 
disagreement (NOD) with respect to the effective date 
assigned for the award of service connection and compensation 
for PTSD.  The RO has not issued a statement of the case or 
supplemental statement of the case which addresses this issue 
and the Board finds that a remand for this action is 
necessary.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 19.26, 19.29, 
19.30; Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following:

The RO should prepare an SOC in 
accordance with 38 C.F.R. § 19.29, unless 
the matter is resolved by granting the 
benefit sought, or by the veteran's 
withdrawal of the NOD. See 38 C.F.R. § 
19.26 (2001).  If, and only if, a timely 
substantive appeal is received should the 
matter thereafter be returned to the 
Board for appellate review. See 38 
U.S.C.A. § 7105(d) (West 1991); 38 C.F.R. 
§§ 20.200, 20.202, 20.302(b) (2001).

The appellant has the right to submit 
additional evidence and argument on the 
matters the Board has remanded to the 
regional office.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner. See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 2001) (Historical and Statutory 

Notes). In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court. See M21-1, 
Part IV, paras. 8.44- 8.45 and 38.02-38.03.




		
	D. C. Spickler
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).






 

